FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                                       PUBLISH
                                                                              July 7, 2017
                       UNITED STATES COURT OF APPEALS
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
                            FOR THE TENTH CIRCUIT
                        _________________________________

UNITED STATES OF AMERICA,

      Plaintiff - Appellee

v.                                                          No. 16-6024

BRITT JARRIEL HAMMONS,

      Defendant - Appellant.
                      _________________________________

                    Appeal from the United States District Court
                       for the Western District of Oklahoma
                (D.C. Nos. 5:15-CV-00912-F and 5:04-CR-00172-F-1)
                       _________________________________

Kyle Wackenheim, Assistant Federal Public Defender (Julia C. Summers, with him on
the briefs), Office of the Federal Public Defender, Oklahoma City, Oklahoma, for
Defendant-Appellant.

Timothy W. Ogilvie, Assistant United States Attorney (Mark A. Yancy, Acting United
States Attorney, with him on the brief), Office of the United States Attorney, Oklahoma
City, Oklahoma, for Plaintiff-Appellee.
                        _________________________________

Before BRISCOE, EBEL, and MURPHY, Circuit Judges.
                   _________________________________

EBEL, Circuit Judge.
                        _________________________________
          This case presents the question whether Oklahoma’s drive-by shooting statute,

Okla. Stat. tit. 21, § 652(B), qualifies as a violent felony under the federal Armed

Career Criminal Act (ACCA). We hold that it does. Accordingly, we AFFIRM.

                                    I.    BACKGROUND

          In 2004, Britt Hammons pleaded guilty in federal court to possessing a firearm

    as a felon. His criminal history included three prior convictions under Oklahoma’s

    drive-by shooting statute, Okla. Stat. tit. 21, § 652(B) (1992). It is undisputed that,

    at the time of sentencing, Hammons qualified for the ACCA’s fifteen-year

    mandatory minimum sentence because his prior convictions would have met the

    definition of “violent felony” under the ACCA’s residual clause.1 See 18 U.S.C.

    § 924(e)(2)(B)(ii) (residual clause). The district court thus imposed the ACCA

    enhancement, but the Supreme Court struck down the residual clause in Johnson v.

    United States, 135 S. Ct. 2551 (2015). Now that the residual clause cannot be relied

    upon for the enhancement, Hammons seeks to vacate his sentence under 28 U.S.C.

    § 2255.2

          On collateral review, the district court concluded that Hammons nevertheless

    qualified for the enhancement because his state-law convictions were violent

    felonies under the elements clause of the ACCA. Under that clause, a violent felony

1
 The sentencing record does not establish which clause of the ACCA was relied
upon in the original sentence, nor does that make a difference in our analysis.
2
 The ruling in Johnson applies retroactively to cases on collateral review. Welch v.
United States, 136 S. Ct. 1257, 1265 (2016).




                                                  2
includes any felony statute that “has as an element the use . . . of physical force

against the person of another[.]” 18 U.S.C. § 924(e)(2)(B)(i). Finding that

Oklahoma’s drive-by shooting statute contained such an element, the district court

upheld the sentence.



                              II.   DISCUSSION

      The Oklahoma drive-by shooting statute in effect at the time of Hammons’

convictions provided:

              Every person who uses any vehicle to facilitate the
              intentional discharge of any kind of firearm, crossbow or
              other weapon in conscious disregard for the safety of any
              other person or persons shall upon conviction be
              punished . . . .

Okla. Stat. tit. 21, § 652(B) (1992) (emphasis added). The question is whether

§ 652(B) satisfies the requirement in 18 U.S.C. § 924(e)(2)(B)(i) that the crime of

conviction “has as an element the use . . . of physical force against the person of

another[.]”

      This case calls for the application of the categorical approach, which examines

the elements of the predicate state conviction in the abstract, rather than the precise

conduct giving rise to that conviction. E.g., Descamps v. United States, 133 S. Ct.
2276, 2283 (2013). In doing so, we look to the least of the acts criminalized by the

Oklahoma statute. Moncrieffe v. Holder, 133 S. Ct. 1678, 1684 (2013). In other

words, if § 652(B) realistically reaches any conduct that does not involve the use of




                                               2
physical force against another person, then a conviction under § 652(B) does not

qualify as a violent felony under the ACCA’s elements clause. Id.

      Hammons makes three arguments for why § 652(B) does not trigger the ACCA

enhancement under the elements clause: (1) the statute permits conviction for merely

operating a vehicle without the defendant actually discharging a weapon; (2) the

statute requires proof of recklessness, which is not enough to qualify as a violent

felony; and (3) the statute permits conviction based on the discharge of a weapon that

does not involve force. We reject each contention in turn.



          A. Section 652(B) Does Not Require the Offender To Discharge the
             Weapon Himself

      Section 652(B), by its plain terms, does not require the offender to discharge

the weapon himself—he need only operate the vehicle while someone else in the car

discharges the weapon. Okla. Stat. tit. 21, § 652(B). The statute thus does not

require the defendant personally to have employed any physical force against

another, so according to Hammons, a conviction under § 652(B) would not

necessarily involve the offender’s personal use of physical force. But the elements

clause does not require the offender himself to have employed the requisite physical

force; instead it requires only that the predicate statute contain “as an element the

use . . . of physical force.” 18 U.S.C. § 924(e)(2)(B)(i). Section 652(B) explicitly

contains as an element “the intentional discharge” of a weapon, even if the trigger is

pulled by someone other than the offender, e.g., a passenger in the car rather than the



                                               2
driver. Because the predicate statute includes such an element, Hammons’ argument

fails.

            B. The Mental State Required to Violate § 652(B)

         The mental state required to commit a predicate offense bears on our

determination of whether that offense qualifies as a violent felony under the ACCA.

See Voisine v. United States, 136 S. Ct. 2272, 2278-80 (2016); Leocal v. Ashcroft,

543 U.S. 1, 9 (2004). Hammons cites United States v. Zuniga-Soto, 527 F.3d 1110,

1124 (10th Cir. 2008), for the proposition that a reckless mental state does not meet

the use-of-force requirement under a similarly phrased provision in the U.S.

Sentencing Guidelines. Relying on that case, Hammons points out that § 652(B)

requires only recklessness because an offender need only act “in conscious disregard”

for the safety of others—so Hammons argues it does not qualify as a violent felony

under the ACCA’s elements clause.

         But Hammons discounts an important element of the Oklahoma law. Section

652(B) requires that the offender use a vehicle “to facilitate the intentional

discharge” of a weapon. Okla. Stat. tit. 21, § 652(B) (1992) (emphasis added). The

phrase “to facilitate” indicates that the offender must have the specific intent to

accomplish the intentional discharge of a weapon. See Burleson v. Saffle, 46 P.3d
150, 152 (Okla. Crim. App. 2002) (interpreting § 652(B) to require “the specific

intent to discharge a weapon”). And it is already established that purposefully

discharging a firearm in the direction of others satisfies the elements clause of the

ACCA. United States v. Hernandez, 568 F.3d 827, 830 (10th Cir. 2009). Thus,


                                               2
§ 652(B) contains as an element the intentional—not merely reckless—use of

physical force against the person of another.3

      The Supreme Court’s recent decision in United States v. Voisine confirms the

point. 136 S. Ct. 2272 (2016). In interpreting the word “use . . . of physical force” in

18 U.S.C. § 921(a)(33)(A)(ii), Voisine reasoned that because reckless conduct

involves a “deliberate decision to endanger another,” a predicate statute requiring

only a reckless mental state would categorically involve the use of physical force. Id.

at 2279 (emphasis added). The Court clarified that the categorical inquiry focuses on

whether the force contemplated by the predicate statute is “volitional” or instead

“involuntary”—it makes no difference whether the person applying the force had the

specific intention of causing harm or instead merely acted recklessly. Id.; see also

United States v. Mendez-Henriquez, 847 F.3d 214, 222 (5th Cir. 2017) (interpreting

Voisine to establish a dividing line between “volitional acts [and] involuntary

motion[,] not recklessness [and] intention”).4 We have already observed that

Oklahoma’s § 652(B) requires the deliberate use of physical force—the facilitation of


3
 There is no question that the physical force contemplated by Oklahoma’s drive-by
shooting statute is employed “against the person of another.” 18 U.S.C.
§ 924(e)(2)(B)(i). The Oklahoma Court of Criminal Appeals—the court of last resort
for state criminal cases—has held that § 652(B) is “indisputably a crime against the
person.” Burleson, 46 P.3d at 152.
4
  We do not here decide whether Voisine abrogated our earlier precedent in Zuniga-
Soto, 527 F.3d at 1124, which held that “recklessness falls into the category of
accidental conduct” that “fail[s] to satisfy the use of physical force requirement” in a
similarly worded federal sentencing guideline. We leave for another day a final
determination on that question.


                                                 2
the intentional discharge of a weapon. See Burleson, 46 P.3d at 152. Accordingly,

we conclude that § 652(B) necessarily involves “the use . . . of physical force against

the person of another.”



          C. Section 652(B)’s Inclusion of “Other Weapon”

      Section 652(B) criminalizes the use of a vehicle to aid “the intentional

discharge of any kind of firearm, crossbow or other weapon in conscious disregard

for the safety of another person . . . .” (emphasis added). Hammons contends that

this inclusion of “other weapon” defeats a categorical match because it permits a

conviction even when the weapon does not involve or require the application of

physical force against another person. A predicate statute will qualify as a violent

felony under the ACCA’s elements clause only if—when looking to the least of the

acts criminalized—the statute necessarily involves the use, attempted use, or

threatened use of “physical force” against another person. See Moncrieffe v. Holder,

133 S. Ct. 1678, 1684 (2013). Hammons imagines some kind of weapon, such as an

instrument that deploys hazardous chemicals, that could trigger a conviction under

Oklahoma’s § 652(B) but would not involve “the use . . . of physical force against the

person of another.” 18 U.S.C. § 924(e)(2)(B)(i).

      We disagree for several reasons. First, § 652(B) requires that the “other

weapon” be “discharge[d]”—which is a quintessentially physical action. Okla. Stat.

tit. 21, § 652(B) (1992) (emphasis added). The term “physical force” in the elements

clause refers to the “mechanism by which the force is imparted,” rather than the


                                              2
physical effect on the victim. See United States v. Rodriguez-Enriquez, 518 F.3d
1191, 1194 (10th Cir. 2008) (exposing a victim to hazardous chemicals or poison is

not “physical force” without using some actual kinetic force to cause the harm).

Section 652(B)’s requirement that the “other weapon” be “discharge[d]” indicates

that—whatever the weapon is—it must be used in a manner that involves the

application of physical force.5

      Second, the highest criminal court in Oklahoma observed that, in enacting

§ 652(B), “the Legislature intended to punish willful use of force or violence against

another . . . .” Burleson, 46 P.3d at 153 (emphasis added). Third, the highest

criminal court in Oklahoma has defined a “weapon” generally as “anything used or

designed to be used in destroying, defeating, or injuring an enemy—an instrument of

offensive or defensive combat.” Beeler v. State, 334 P.2d 799, 806 (Okla. Ct. Crim.

App. 1959) (emphasis added). These considerations confirm that § 652(B)’s

reference to “other weapon” contemplates the use of an instrument that necessarily

involves the use of physical force.




5
  There may be some question whether Rodriguez-Enriquez remains good law in light
of subsequent Supreme Court decisions addressing the degree of physical force
required under similar statutes. See Johnson v. United States, 559 U.S. 133, 140
(2010) (interpreting 18 U.S.C. § 924(e)(2)(B)(i)); United States v. Castleman, 134
S. Ct. 1405, 1414-15 (2014) (interpreting 18 U.S.C. § 921(a)(33)(A)(ii)). Hammons
does not challenge the continued validity of Rodriguez-Enriquez in this case, so we
offer no comment on that question. We simply note that Rodriguez-Enriquez
furnishes only one of several grounds to reject Hammons’ argument regarding the
inclusion of “other weapon” in Oklahoma’s drive-by shooting statute.


                                              2
      Finally, Hammons’ invitation that we deny a categorical match based on the

possibility that an offender could commit chemical warfare from the backseat of a car

requires us to stretch our “legal imagination” beyond what is “realistically

probab[le].” Moncrieffe, 133 S. Ct. at 1685. The Supreme Court in Moncrieffe

cautioned us not to engage in such speculative adventures, so we decline to do so

here. Id.



                               III.   CONCLUSION

      A conviction under Oklahoma’s drive-by shooting statute, Okla. Stat. tit. 21,

§ 652(B), categorically qualifies as a violent felony under the elements clause of the

ACCA. We therefore AFFIRM.




                                              2